DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0303442 hereinafter Elian in view of U.S. Pre-Grant Publication No. 2014/0335384 hereinafter Kohlberger. 

Elian teaches that the battery cells include at least one sensor configured to detect whether the battery cells are fault-free and to transmit this data to the control device, in this case the sensor configured to detect a dangerous battery state (¶ 0051, fig. 4, item 28) but does not specifically disclose that the control device in communication with a sensor and programmed to actuate all the switching elements when the control device receives a danger signal from the sensor. 
However, Kohlberger teaches a battery system comprising a control unit in communication with a sensor, wherein a malfunction signal originates from the shock sensor (¶ 0013) and the control unit is configured to open the switching elements in response to the malfunction signal (¶ 007-0013). Therefore, it would have been obvious to one of ordinary skill in the art to form a battery system that comprises such control unit and shock sensor before the effective filing date of the claimed invention because Kohlberger discloses that such sensor would allow the switches to be opened to disconnect the battery in the event of an accident (¶ 
Regarding Claims 2-4, the combination teaches that the control unit is configured to receive the danger signal from a crash sensor of the motor vehicle of the motor vehicle (¶ 0013 of Kohlberger), the  sensor for generating the danger signal, in this case the sensor adapted to detect a dangerous state (¶ 0051, fig. 4, item 28 of Elian), wherein the control device has decentralized control units integrated in the battery cells that are configured to actuate the switching elements for their opening, in this case each battery comprises the first and second switches, controller, and sensor (¶ 0049, see fig. 4, items 18, 22, 20, & 28 of Elian).
Regarding Claim 5, Elian further teaches that the control device has a central control unit connected by signal technology to the sensor, in this case the battery management system in communication between the internal control unit that in turn receives in formation from the sensor (¶ 0052 & 0054, fig. 4, items 20 & 28), wherein the control device has respective decentralized control units configured to actuate the switching elements for opening, in this case each battery comprises the first and second switches, controller, and sensor (¶ 0049, see fig. 4, items 18, 22, 20, & 28).
Regarding Claims 6-7, Elian further teaches that the battery system has at least one contactor for disconnecting the plus pole from the minus pole of the battery system, in this case the second switching member connects and disconnects the first terminal and the second electrode from each other (¶ 0045-0047, fig. 4, items 22, 14A, & 16), and the control unit is configured to actuate the switching elements of the cell branches for opening the switching 
Regarding Claims 8-10, Elian further teaches a bypass branch with a bypass switching element in each of the battery cell housings for bypassing the respective galvanic cell, in this case the second switching member and the bypass between the second electrode and the first terminal (¶ 0046, fig. 4, items 22, 16, & 14A), and the control unit is configured to actuate the switching elements of the cell branches for opening the switching elements in response to the signal (¶ 0013 of Kohlberger). 
Regarding Claim 11, the combination teaches that the battery cells each include at least one sensor configured to detect whether the battery cells are fault-free and to transmit this data to the control device, in this case the sensor configured to detect a dangerous battery state (¶ 0051, fig. 4, item 28). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729